Per Curiam.
This appeal arises out of a suit brought by the plaintiff-appellee, First National Bank of Omaha, against defendants-appellants, Gary R. Hagebush and Roy E. Schwasinger, in which plaintiff secured a judgment in the district court against both of the defendants on two promissory notes. Defendants undertook an appeal of that judgment to this court, but failed to perfect the appeal steps in time. After plaintiff filed a motion for summary dismissal pursuant to Neb. Ct. R. of Prac. 7B(1) (rev. 1986), defendants voluntarily dismissed that appeal, assigning a number of legally frivolous reasons for so doing. 219 Neb. xxvii (case No. 85-156, Apr. 17, 1985).
Thereafter, defendant Hagebush filed in the district court an application to set aside the sheriff’s sale and both defendants filed a motion to set aside and vacate the judgment against them. The district court overruled the application and motion, and defendants again improperly undertook an appeal to this court. We therefore sustained plaintiff’s motion for summary dismissal pursuant to the provisions of rule 7B(1). 221 Neb. xxii (caseNo. 85-561, Jan. 23,1986).
The present matter is before us on the recommendation of the prehearing conference officer that this purported appeal be dismissed pursuant to Neb. Ct. R. of Prac. 7A (rev. 1986), and *712upon the motion of the plaintiff for summary dismissal pursuant to rule 7B(1).
In this case the defendants again filed in the district court an application to set aside and vacate the judgment. The district court again overruled that application, and the defendants again undertake an appeal to this court. There exists no legally viable basis for such an appeal, and it is therefore wholly frivolous.
Accordingly, the appeal is hereby dismissed, and plaintiff is awarded the sum of $1,000 to apply toward the services of its attorneys in this court, which is taxed to the defendants as costs. Shanks v. Johnson Abstract & Title Co., ante p. 649, 407 N.W.2d 743 (1987); Stratman v. Hagen, 221 Neb. 157, 376 N.W.2d 3 (1985); Graham v. Waggener, 219 Neb. 907, 367 N.W.2d 707 (1985); Neb. Rev. Stat. § 25-824(Reissue 1985). All other costs are also taxed to the defendants.
Appeal dismissed.